DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, and 4-43 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature probe hub, comprising a main board located within the housing, wherein the drain extends through the main board via an opening formed in the main board (claim 1).
 A temperature probe hub, comprising a chassis located within the housing, the chassis including a probe jack receptacle and a drain pipe, wherein the probe jack receptacle is in fluid communication with the drain inlet, the drain pipe is in fluid communication with the probe jack receptacle, and the drain outlet is in fluid communication with the drain pipe; and a probe jack located within the probe jack receptacle of the chassis, wherein the drain inlet, the probe jack receptacle, the drain pipe, and the drain outlet form a drain extending through the housing, and wherein the drain is configured to remove fluid from the probe jack (claim 15).
A temperature probe hub, comprising a layer of pressure sensitive adhesive located within the housing, wherein the drain extends through the layer of pressure sensitive adhesive via an opening formed in the layer of pressure sensitive adhesive (claim 21).
A temperature probe hub, comprising a drain pipe in fluid communication with the probe jack receptacle, and a drain outlet in fluid communication with the drain pipe (claim 33).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/28/21